                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7                             IN THE UNITED STATES DISTRICT COURT
                                                                          8
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          9
                                                                         10   In re:
                                                                         11                                                                 No. C 18-02787 WHA
United States District Court




                                                                              BRUGNARA PROPERTIES VI
                                                                                                                                            No. C 18-02822 WHA
                               For the Northern District of California




                                                                         12                   Debtor.
                                                                         13                                                 /               No. C 18-02823 WHA

                                                                         14   BRUGNARA PROPERTIES VI,                                       No. C 18-03440 WHA

                                                                         15                   Appellant,

                                                                         16     v.                                                          ORDER TO FILE BRIEFING
                                                                                                                                            AND VACATING HEARING
                                                                         17   KAY BRUGNARA, et al.,

                                                                         18                   Appellees.
                                                                                                                            /
                                                                         19   KAY BRUGNARA,
                                                                         20                   Appellant,
                                                                         21     v.
                                                                         22   OFFICE OF THE U.S. TRUSTEE/SF and
                                                                         23   JANINA M. HOSKINS, Chapter 7 trustee,

                                                                         24                   Appellees.
                                                                                                                            /
                                                                         25
                                                                         26            This order concerns the cluster of appeals challenging the bankruptcy court’s conversion

                                                                         27   of the case from a Chapter 11 to a Chapter 7 in the In re Brugnara Properties VI proceedings.

                                                                         28   Appellants have failed to file any briefing in support of their appeals. Mr. Paul Greenfield, a
                                                                          1   secured creditor and proposed intervenor, now moves to, inter alia, dismiss the appeals.
                                                                          2   This order follows full briefing.
                                                                          3            Pursuant to Local Rule 7-1(b), this order finds the motions suitable for submission
                                                                          4   without oral argument and hereby VACATES the hearing scheduled for December 13. For the
                                                                          5   reasons explained below, appellants are ordered to file their opening briefs on appeal by
                                                                          6   DECEMBER 21 AT NOON and creditor Greenfield’s motions are DENIED AS MOOT.*
                                                                          7            On June 7, during the hearing on the motion for an emergency stay, appellees argued that
                                                                          8   the instant appeals concern only the bankruptcy court’s conversion of the case from a Chapter 11
                                                                          9   to a Chapter 7 and that the IRS and FTB tax liens and nominee status of the debtor did not have
                                                                         10   any impact on the bankruptcy court’s decision to convert. That argument was not supported by
                                                                         11   the record. The subsequent order from the bench (memorialized in the June 7 written order)
United States District Court
                               For the Northern District of California




                                                                         12   stayed the sale of the family residence pending the bankruptcy court’s ruling on whether or not
                                                                         13   Brugnara Properties VI (the home owner) is a nominee and/or alter ego of Luke Brugnara (the
                                                                         14   delinquent taxpayer) (Case No. 18-02787 Dkt. Nos. 26 at 5–9, 37–41; 21).
                                                                         15            Creditor Greenfield moves to consolidate the appeals related to the bankruptcy court’s
                                                                         16   denial of the motion to reconsider conversion (Case Nos. 18-02787, 02822, 02823, and 03440)
                                                                         17   and to dismiss them for failure to file any briefing (Case Nos. 18-02787, 18-02822), lack of
                                                                         18   prosecution, failure to follow court orders (Case No. 18-03440), and lack of jurisdiction (Case
                                                                         19   No. 18-02823) (Case No. 18-02822, Dkt. No. 60). Creditor Greenfield also renews his motion to
                                                                         20   vacate the stay (Case No. 18-02822, Dkt. No. 62).
                                                                         21            An appellant must file the record on appeal and a statement of the issues to be presented.
                                                                         22   FRBP 8009(a). Trustee Janina M. Hoskins submitted the audio recording from the bankruptcy
                                                                         23   court’s hearing on the Trustee’s Report Under Bankruptcy Code § 1106(a)(5) and
                                                                         24   Recommendation to Convert Case to a Case Under Chapter 7 of the Bankruptcy Code on
                                                                         25   June 11 (Case No. 18-02787, Dkt. No. 24-2). Given the close relationship of the appeals, a
                                                                         26
                                                                         27
                                                                         28            * The following motions are DENIED AS MOOT: Case No. 18-02787, Dkt. No. 29; 18-02822, Dkt.
                                                                              Nos. 60, 62, 66; 18-2823, Dkt. No. 6; and 18-3440, Dkt. No. 3.

                                                                                                                                    2
                                                                          1   single submission will suffice. (Appellants, however, are ORDERED to file a written transcript of
                                                                          2   the bankruptcy court’s hearing as well.)
                                                                          3          The failure to brief is another matter.
                                                                          4          Appellants’ failure to take any required step other than the timely filing of a notice of
                                                                          5   appeal is grounds for dismissal of their appeals. FRBP 8003(a)(2). Dismissal, however, would
                                                                          6   be premature at this stage. See Greco v. Stubenburg, 859 F.2d 1401 (9th Cir. 1988) (alternative
                                                                          7   measures to dismissal must first be considered). Nonetheless, the lackadaisical pace of these
                                                                          8   appeals is at an end.
                                                                          9          Before reaching the merits of the appeals or the standing of the parties and creditor
                                                                         10   Greenfield, all appellants in the above cases are hereby ordered to file their initial briefs on
                                                                         11   appeal by December 21 at noon. All briefing should include a section on each appellant’s
United States District Court
                               For the Northern District of California




                                                                         12   standing and clarify this court’s jurisdiction to review the issue(s) raised. Failure to comply or
                                                                         13   address these issues in good faith may result in dismissal of the appeals.
                                                                         14          Creditor Greenfield also renews his motion to vacate the stay, and the Chapter 7 trustee
                                                                         15   of the Brugnara Properties VI estate joins, requesting that the stay should be lifted effective
                                                                         16   January 31, subject to the debtor seeking a further stay (Case No. 18-02822, Dkt. Nos. 62, 65).
                                                                         17   That request is DENIED without prejudice, as it presumes the bankruptcy court will issue its
                                                                         18   ruling on the same day as the evidentiary hearing.
                                                                         19                                   *                 *                 *
                                                                         20          In sum, all appellants in the above listed cases shall file their briefs on appeal by
                                                                         21   DECEMBER 21 AT NOON. Failure to comply may result in the dismissal of the appeals.
                                                                         22   The audio recording of the bankruptcy court proceedings must be supplemented with a written
                                                                         23   transcript. The December 13 hearing is VACATED. The stay issued on June 7 remains in effect
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                3
                                                                          1   pending the bankruptcy court’s ruling. In no event shall this order be used to continue the
                                                                          2   January 2019 hearing before the bankruptcy court.
                                                                          3
                                                                          4          IT IS SO ORDERED.
                                                                          5
                                                                          6   Dated: December 10, 2018.
                                                                                                                                  WILLIAM ALSUP
                                                                          7                                                       UNITED STATES DISTRICT JUDGE
                                                                          8
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              4
